DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on May 27, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see page 7-9, filed May 27, 2021, with respect to the rejection of Claims 1-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on May 27, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. The closest prior art found is as follows: Xu et al. (US 2019/0163552), Cheng et al. (US 2019/0165991), Gamage et al. (US 2016/0292028) and Chou et al. (US 2020/0110627).
	
Prior art reference Xu is directed to a system and method for contextual event sequence analysis of system failure that analyzes heterogeneous system event record logs. Identifying the initial cause and propagation path of such a fault or failure can help system operators and administrators locate a faulty component, understand the failure mechanism, and/or devise mitigation solutions to reduce or eliminate the failures. Therefore, fault diagnosis is an important aspect of optimal system management helping achieve minimal downtime (Xu Abstract; Figure 1, 2 and 4; Paragraph [0048-0057 and 0066]).
Prior art reference Cheng is directed to a method, system and apparatus for diagnosing network faults by distributing network test policies to remote devices that issue network tests and report network test results from a  first remote device which attempts to access a first network resource over a first specified network path, where a central port response to a first network test result by issuing a command to one or more additional remote devices to issue one or more additional tests for evaluating at least part of the first specific network path and report network verification test results having data which is aggregated with data from the first network test Cheng Abstract; Figure 3; Paragraph [0001-0005, 0019 and 0035]).
Prior art reference Gamage is directed to a method for preventing and servicing system errors with event pattern correlation. The method includes receiving historical monitoring data for components of a system, the historical monitoring data comprising a plurality of events, each triggered by an associated component, and a plurality of alarms, each triggered by detection of a particular type of condition in the components. The method also includes determining common event sequences in the plurality of events, each event sequence culminating in one of the plurality of alarms. The method further includes correlating the common event sequences into an event pattern. The method also includes receiving a plurality of real-time events triggered by the components (Gamage Abstract; Figure 1 and 2; Paragraph [0001-0003, 0026-0036 and 0055-0059]).
Prior art reference Chou is directed to systems, method and devices related to centralized unit and distributed unit connected in a virtualized access network system. device may determine a network service (NS) instance associated with a network service descriptor (NSD). The device may determine latency attributes and bandwidth attributes associated with one or more virtual links associated with an interface between a first component of the device and a second component of the device. The device may cause to send an onboarding request to a network function virtualization orchestrator (NFVO), wherein the onboarding request comprises the latency attributes and the bandwidth attributes. The device may determine an onboarding response received from the NFVO (Chou Abstract; Figure 4A and 4B; Paragraph [0002, 0003, 0016-0022 and 0064-0074]).


None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        
IVAN O. LATORRE
Primary Examiner
Art Unit 2414